 



Exhibit 10.4
Pro-Forma Financial Statements :
On May 5, 2008, with an effective date of April 30, 2008, Technology Solutions
Company (the “Company”) and EnteGreat Solutions, LLC (“EnteGreat”) entered into
an Asset Purchase Agreement (the “Purchase Agreement”) pursuant to which the
Company agreed to sell and EnteGreat agreed to acquire substantially all of the
assets and assume certain liabilities of the Company’s SAP practice (the
“Practice”) together with certain other assets, liabilities, properties and
rights of the Company relating to its SAP services business.
The accompanying unaudited pro-forma consolidated balance sheet as of March 31,
2008 presents our historical amounts, adjusted for the effects of the sale of
the SAP Practice, as if such sale had occurred on March 31, 2008. The
accompanying unaudited pro-forma consolidated statements of operations are a
summary of the Company’s operating results, excluding the SAP Practice on a
stand-alone basis. It was derived by adjusting the financial information found
in the Company’s Annual Report on Form 10-K of the year ended December 31, 2007
and the financial results for the first quarter of 2008. The accompanying
unaudited consolidated pro-forma financial statements should be read in
conjunction with the Company’s historical consolidated financial statements and
related notes thereto, and Management’s Discussion and Analysis of Financial
Condition and Results of Operations, included in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2007. The accompanying unaudited
pro-forma consolidated financial statements and related notes are provided for
information purposes only and do not purport to be indicative of results which
may be expected to occur in the future or which would have been actually
obtained had the sale of the SAP Practice been completed on the date indicated.
a. Pro-forma condensed balance sheet — post sale of SAP Practice:

                              Pro-forma Balance Sheet - Post Sale of SAP
Practice                           Pre-Transaction           Post-Transaction  
    As reported     Transaction     Pro-forma       March 31, 2008 (1)    
Adjustments (2)     March 31, 2008 (3)       (Unaudited)     (Unaudited)    
(Unaudited)  
 
                       
Cash and short-term investments
  $ 9,557     $ 4,150     $ 13,707  
Promissory Note from EnteGreat
    —       750       750  
Other current assets
    4,796       (2,661 )     2,135  
Fixed assets and intangible assets, net
    566       —       566  
 
                 
 
                       
TOTAL ASSETS
  $ 14,919     $ 2,239     $ 17,158  
 
                 
 
                       
Accounts payable
  $ 2,252     $ (569 )   $ 1,683  
Accrued compensation
    1,772       324       2,096  
Other current liabilities
    785       —       785  
Transactions liabilities
    —       215       215  
 
                       
Total shareholder equity
    10,110       2,269       12,379  
 
                 
 
                       
TOTAL LIABILITIES AND STOCKHOLDERS EQUITY
  $ 14,919     $ 2,239     $ 17,158  
 
                 

NOTES:

      (1)   The pre-transaction unaudited condensed balance sheet represents the
Company’s balance sheet as of March 31, 2008, prior to the sale of the SAP
Practice.   (2)   The transaction adjustments column represents those assets and
liabilities changes resulting specifically from the sale of the SAP Practice to
EnteGreat.   (3)   The post-transaction pro-forma unaudited condensed balance
sheet represents a pro-forma look back to March 31, 2008 assuming the impact of
the transaction related adjustments.   (4)   The pro-forma condensed balance
sheet may not necessarily reflect the balance sheet of the Company during any
other future period.

 

 



--------------------------------------------------------------------------------



 



(b) Pro-forma Condensed statements of operations (1)

                                                      Year Ended December 31,
2007     Quarter ended March 31, 2008       SAP Practice (2)     Exogen/Corp (2)
    As Reported     SAP Practice (2)     Exogen/Corp (2)     As Reported      
(unaudited)     (unaudited)     (Audited)     (unaudited)     (unaudited)    
(unaudited)  
 
                                               
Revenues before reimbursable expenses
  $ 12,859     $ 10,388     $ 23,247     $ 3,673     $ 2,235     $ 5,908  
Reimbursable expenses
    1,939       1,200       3,139       552       347       899  
 
                                   
 
                                               
TOTAL REVENUES
    14,798       11,588       26,386       4,225       2,582       6,807  
 
                                   
 
                                               
Cost of Services
    14,969       9,244       24,213       3,502       1,856       5,358  
Management and administrative support
    1,051       9,538       10,589       538       759       1,297  
Intangible assets amortization
    —       205       205       —       49       49  
Intangible assets impairment — one-time, non-recurring (3)
    —       143       143       —       106       106  
 
                                   
 
                                               
TOTAL COSTS AND EXPENSES
  $ 16,020     $ 19,130     $ 35,150     $ 4,040     $ 2,770     $ 6,810  
 
                                   
 
                                               
OPERATING (LOSS) — Company reflecting SAP Practice on a stand-alone basis
  $ (1,222 )   $ (7,542 )   $ (8,764 )   $ 185     $ (188 )   $ (3 )
 
                                   
 
                                               
INVESTMENT INCOME
    —       469       469       —       134       134  
 
                                   
 
                                               
NET (LOSS) — Company reflecting SAP Practice on a stand-alone basis
  $ (1,222 )   $ (7,073 )   $ (8,295 )   $ 185     $ (54 )   $ 131  
 
                                   

NOTES:

      (1)   The pro-forma statements of operations are a summary of the
Company’s operating results excluding the SAP Practice on a stand-alone basis.
It was derived by adjusting the financial information found in the Company’s
Form 10K for year ended December 31, 2007 and the financial results for the
first quarter of 2008.   (2)   The Company has traditionally reported a
consolidated look at the statement of operations and not by practice area. For
this pro-forma representation, revenues and expenses were segregated by those
estimated amounts associated with the SAP Practice on a stand-alone basis, with
the remainder being reflected as Exogen / Corporate. The Exogen/Corporate
column, for this pro-forma illustration, is carrying the entire burden of
corporate administrative expenses, but for those such costs which could be
directly attributed to the SAP Practice. The allocated costs for both above
periods reflect those costs that were reasonably estimated to be directly
attributable to the SAP Practice during the timeframe as indicated.   (3)   The
intangible asset impairment amounts represents one-time non-recurring expenses
recorded in the period when an impairment of the intangible assets has been
determined to have occurred. These amounts are not-recurring and represent a one
time recognition of expense.   (4)   The pro-forma condensed statement of
operations may not necessarily reflect the results of the operations of the
Company during any other future period.

 

 